PER CURIAM:
Bernard C. Duse, Jr., appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss his employment discrimination claims against Defendant. Limiting our review to the issues raised in Duse’s informal brief, see 4th Cir. R. 34(b), we affirm the district court’s order. See Duse v. Barnes & Noble, Inc., No. 1:1 1-cv-00875-TSE-TR J (E.D.Va. Jan. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.